MEMORANDUM **
John Scott appeals his 12-month and 1-day sentence imposed after the revocation of his term of supervised release. Scott was convicted of possession with intent to distribute cocaine base within 1000 feet of a university, in violation of 21 U.S.C. § 860(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Scott has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Scott has filed a pro se *353supplemental brief and a pro se reply-brief.
Upon independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and our review of the briefs filed, we conclude there are no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
The Clerk is instructed to file appellant’s pro se opening brief received on June 14, 2004, appellee’s answering brief received on July 26, 2004, and appellant’s pro se reply brief received on August 9, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.